TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00655-CR


Jontae Jaray Love, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 09-1354-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Jontae Jaray Love seeks to appeal a judgment of conviction on four counts
of aggravated robbery.  The trial court has certified that (1) this is a plea bargain case and Love has
no right of appeal, and (2) Love waived the right of appeal.  The appeal is dismissed.  See Tex. R.
App. P. 25.2(a)(2), (d).

						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed for Want of Jurisdiction
Filed:   October 29, 2010
Do Not Publish